DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 06/08/21, with respect to the rejection(s) of claim(s) 1-17, 27-29 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (Pub No 20130128866).

Regarding claim 28,
 Applicant argues In view of the above, Li fails to disclose “at least one processor coupled to the at least one memory and configured to, ... receive a handover-related message from a radio access network (RAN) node of the first network, the handover-related message containing radio resource configuration information based on a network slice which is included in a core network and to which the radio terminal is to be connected,” as required by claim 28.
 However the examiner disagrees as Li states 
[0226] FIG. 28 shows a first example 2800 network triggered slice turn-on. In the example of this Figure, there is a triggering base station (i.e. the base station that is requesting the turning-on of a slice, The MME/network control entity provides the slice configuration information to the target base station 2840 (and so set up the slice accordingly), and the respective slice information can then be included in the system information broadcasted to all devices 2850, so that devices wishing to access the newly turned-on slice are able to use that broadcasted information do so.

At least in the above cited paragraph Li teaches transmitting the new network slice information to the base station which in turn transmits the network slice information to the UEs via broadcasting. One of ordinary skill in the art would interpret the above as Li teaching the limitation “message containing radio resource configuration information based on a network slice which is included in a core network and to which the radio terminal is to be connected”.

Regarding claim 29, 
Applicant argues Therefore, Li fails to disclose “at least one processor coupled to the at least one memory and configured to, during handover of a radio terminal from a first network to a second network, ... send, to the target RAN node, slice information about a network slice which is included in the core network and to which the radio terminal is to be connected” as required by claim 29.
 However the examiner disagrees since Li states  	[0226] FIG. 28 shows a first example 2800 network triggered slice turn-on. In the example of this Figure, there is a triggering base station (i.e. the base station that is requesting the turning-on of a slice, e.g. it may already have the respective slice in operation, and is about to hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice). The request is sent from the triggering base station to the target base station 2810. The target base station then starts the turn-on of the respective slice 2820, which instigates the exchange of configuration information 2830 for the slice with the MME/network control entity managing the respective slice. The MME/network control entity provides the slice configuration information to the target base station 2840 (and so set up the slice accordingly), and the respective slice information can then be included in the system information broadcasted to all devices 2850, so that devices wishing to access the newly turned-on slice are able to use that broadcasted information do so.



Regarding claim 1,
 	Li is not relied up for the limitations argued for claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (Pub No 20130128866).

Regarding claim 10,
 	Zhang teaches a source radio access network (RAN) node associated with a first network, the source RAN node comprising: 
 	at least one memory; and 
 	at least one processor coupled to the at least one memory and configured to: 
 	determine a handover of a radio terminal from the first network to a second network; 
(interpreted as the HeNB GW sends a UE Security Key Request (UE security context request) message to the MME, where the message includes a UE identity, requesting to obtain security parameters of the UE and a key KASME, see para [0097]).
 	send a handover request message containing the core network context information to a target RAN node on a direct interface between the source RAN node and the target RAN node in order to start the handover, wherein the core network context information includes at least one of flow information, slice information, and security-related information, (interpreted as the HeNB GW forwards a handover request message to the target HeNB, where the forwarded handover request message includes a KeNB*, an NCC, security algorithms used by the source HeNB (including an integrity protection algorithm and an encryption algorithm), and security capability information of the UE, see para [0103]).
 	wherein the slice information relates to a network slice in the second network to which the radio terminal is to be connected,
 	wherein the flow information relates to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal, and  
 	wherein the security-related information includes Non-Access Stratum (NAS) security configuration information. (interpreted as the message may further include UE security capabilities, a NAS encryption algorithm, an integrity protection algorithm, an uplink/downlink NAS COUNT value, and so on, see para [0108]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160205578) further in view of Li (Pub No 20170079059).

Regarding claim 1 and 17,
 	Lee Embodiment A teaches a target radio access network (RAN) node associated with a second network, the target RAN node comprising: at least one memory; and 
 	at least one processor coupled to the at least one memory and configured to: receive, directly from a core network, core network context information about a handover of a radio terminal from a first network to the second network; (interpreted as Handover Request: This is a message used in a handover preparation step, is transmitted to a target eNB by a MME, and includes UE context of a user, see para [0053])
control communication of the radio terminal based on the core network context information;   (interpreted as Handover Request: This is a message used in a handover preparation step, is transmitted to a target eNB by a MME, and includes UE context of a user, see para [0053])
 	However Lee Embodiment A does not teach and transfer, in response to receiving the core network context information, a handover signaling message on a direct interface between the target RAN node and a source RAN node associated with the first network, wherein the core network context 
 	Lee Embodiment B teaches and transfer, in response to receiving the core network context information, a handover signaling message on a direct interface between the target RAN node and a source RAN node associated with the first network,  (interpreted as Handover Request Acknowledge: This is a message used in a handover preparation step and is transmitted to a source eNB by a target eNB when resource allocation is successfully performed in the target eNB, see para [0034]).
 	It would have been obvious to one of ordinary skill in the art to combine the handover information between core network and target base taught in embodiment A with the handover information between source base station and target base station since it is known in the art to transfer handover information between many different devices so that the network is aware of the device being transferred.
 	Lee Does not teach wherein the core network context information includes slice information relating to a network slice that is included in the core network and to which the radio terminal is to be connected.
 	Li teaches wherein the core network context information includes slice information relating to a network slice that is included in the core network and to which the radio terminal is to be connected. (interpreted as The target base station then starts the turn-on of the respective slice 2820, which instigates the exchange of configuration information 2830 for the slice with the MME/network control entity managing the respective slice. The MME/network control entity provides the slice configuration information to the target base station 2840 (and so set up the slice accordingly), see para [0226]).
 	It would have been obvious to one of ordinary skill in the art to combine the context information as taught by Lee with the slice context information taught by Li since it is known in the art of communications to send context information for handovers or updates in the connection.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee (Pub No 20160205578) further in view of Li (Pub No 20170079059) and Chandramouli (Pub No 20170034749).

Regarding claim 2,
 	Lee in view of Li teaches the target RAN node according to claim 1, (interpreted as wherein to provide the data container, transmit the data container or receive the processed version of the data container are transparent processes that treat the data container as a block of data to be transmitted or received, see para [0682]., and the transparent container contains at least one of: a predetermined parameter included in the flow information; and radio resource configuration information generated based on the flow information, and the transparent container is to be forwarded to the radio terminal by the source RAN node.  (interpreted as The host packs the execution outcome into Container B (a second data container) and transmits it back to the client via the radio link, see para [0266]).
 	However they do not teach wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow information relating to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal.
 	Chandramoui teaches wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow  (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see para [0109])
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Lee in view of Li with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Regarding claim 3,
 	Lee in view of Li and Chandramoui teaches the teaches target RAN node according to claim 2, wherein the flow information includes a flow identifier and a flow QoS parameter in respect of each packet flow of the radio terminal. (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see Chandramoui para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see Chandramoui para [0109]).
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Lee in view of Li with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Claim 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160205578) further in view of Li (Pub No 20170079059) and VIkberg (Pub No 20190029000)

Regarding claim 4,
 	Lee in view of Li teaches target RAN node according to claim 1, wherein the at least one processor is configured to send to the source RAN node, on the direct interface, the handover signaling message.
 	However does not teach containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see para [0226]).
 	Vikberg teaches the message containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as The "UE-Paging-Identities" may be either added as new information of the S1AP Handover Required message and S1AP Handover Request message, or they can be added as part of the RRC container included in the S1AP Handover Required message and S1AP Handover Request message, such container being transparent to the first core network node 13. Confirmation message such as an acknowledgement (ACK) may be transmitted over the first core network node 13, see action 1303, in a similar manner, see para [0184]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Lee in view of Li with the slice information in the container as taught by Vikberg since it would have been a simple modification providing expected results of transmitting slice information in the transparent container rather than the message format taught by LI.

Regarding claim 5,
 	Lee in view of Li and Vikberg teaches the target RAN node according to claim 4, wherein the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof. (interpreted as 2. Network Slice Identity: Define network slice identifier (sNetID), see Li para [0096] [01222]).


Regarding claim 7,
 	Lee in view of Li and Vikberg teaches the target RAN node according to claim 4, wherein the at least one processor is configured to determine, based on the slice information, whether to accept a bearer or flow of the radio terminal on a per-bearer or per-flow basis. (interpreted as In the traffic-load motivated slice-on, the BS may only turn on the slice when it sees enough traffic coming. The UE access request may not always be accepted if the BS decide not to turn on the slice, see Li para [0223]).

Regarding claim 8,
 	Lee in view of Li and Vikberg teaches the target RAN node according to claim 4, wherein the at least one processor is configured to determine, based on the slice information, whether it is possible to accept each network slice (interpreted as In the traffic-load motivated slice-on, the BS may only turn on the slice when it sees enough traffic coming. The UE access request may not always be accepted if the BS decide not to turn on the slice, see Li para [0223]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160205578) further in view of Li (Pub No 20170079059) and Li (Pub No 20170367110).

Regarding claim 6,
 	Lee in view of Li teaches the target RAN node according to claim 4, however does not teach wherein the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal. 
 	Li teaches the target RAN node according to claim 4, wherein the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal (interpreted as For example, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow); a route type (e.g., non-IP or IP based), mobility (e.g., static, pedestrian, or vehicular, or low speed in a confined area), see para [0137]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Lee in view of Li with the slice information in the container as taught by Vikberg since it would have been a simple modification providing expected results of transmitting slice information in the transparent container rather than the message format taught by Li.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160205578) further in view of Li (Pub No 20170079059) and Wiemann (Pub No 20130010611).

Regarding claim 9,
 	Lee in view of Li teaches the target RAN node according to claim 1, wherein the core network context information includes the security-related information including Non-Access Stratum (NAS) security configuration information and a security parameter used by the target RAN node to derive an (interpreted as Handling of security keys is described in TS 33.401. The target SGSN selects the ciphering algorithm to use. This algorithm will be sent transparently from the target SGSN to the UE in the NAS container for Handover (part of the Target to Source Transparent Container)., see para [0133]). 
 	However does not teach Access stratum security key
 	Wiemann teaches Access stratum security key (interpreted as Handover of the PCC to another eNB (evolved NodeB, base station in 3GPP LTE) or another carrier of the same eNB is allowed, but it may require renewal of the Access Stratum (AS) security keys.
	It would have been obvious to one of ordinary skill in the art to combine the flows taught by Lee in view of Li with the AS security key as taught by Wiemann since it is known in the art of communications to provide secure transmissions.


Claim 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Zhang (Pub No 20130128866) further in view of Li (Pub No 20170079059) and Chandramouli (Pub No 20170034749).

Regarding claim 11,
 	Zhang teaches the target RAN node according to claim 10, however does not teach wherein the first network is a bearer-based network and the second networks is a bearer-less network,
 	wherein the core network context information includes the flow information,
 	wherein the at least one processor is configured to receive from the target RAN node, on the direct interface, a handover request acknowledge message containing a transparent container,
 	wherein the at least one processor is configured to transmit, to the radio terminal, a mobility command message containing the transparent container and indicating the handover to the second network, and
 	wherein the transparent container contains at least one of: a predetermined parameter included in the flow information; and radio resource configuration information generated by the target RAN node based on the flow information.

(interpreted as wherein to provide the data container, transmit the data container or receive the processed version of the data container are transparent processes that treat the data container as a block of data to be transmitted or received, see para [0682], and the transparent container contains at least one of: a predetermined parameter included in the flow information; and radio resource configuration information generated based on the flow information, and the transparent container is to be forwarded to the radio terminal by the source RAN node.  (interpreted as The host packs the execution outcome into Container B (a second data container) and transmits it back to the client via the radio link, see para [0266]).
 	It would have been obvious to one of ordinary skill in the art to combine the handover information as taught by Zhang with the new slice information as taught by Li since it would have a simple combination providing expected results of relaying new configurations for handover.

 	However they do not teach wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow information relating to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal.
 	
 	Chandramoui teaches wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow information relating to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see para [0109])
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Zhang with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Regarding claim 12,
 	Zhang in view of Li and Chandramoui teaches the teaches target RAN node according to claim 11, wherein the flow information includes a flow identifier and a flow QoS parameter in respect of each packet flow of the radio terminal. (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see Chandramoui para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see Chandramoui para [0109]).
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Zhang with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Regarding claim 14,
 	Zhang in view of Li and Chandramoui teaches the target RAN node according to claim 12, wherein the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof. (interpreted as 2. Network Slice Identity: Define network slice identifier (sNetID), see Li para [0096] [0122]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No 20130128866) further in view of VIkberg (Pub No 20190029000)

Regarding claim 13,
 	Zhang teaches target RAN node according to claim 10, wherein the at least one processor is configured to send to the source RAN node, on the direct interface, the handover signaling message.
 	However does not teach containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see para [0226]).
 	Vikberg teaches the message containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as The "UE-Paging-Identities" may be either added as new information of the S1AP Handover Required message and S1AP Handover Request message, or they can be added as part of the RRC container included in the S1AP Handover Required message and S1AP Handover Request message, such container being transparent to the first core network node 13. Confirmation message such as an acknowledgement (ACK) may be transmitted over the first core network node 13, see action 1303, in a similar manner, see para [0184]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Zhang with the slice information in the container as taught by Vikberg since it would have been a simple modification providing expected results of transmitting slice information in the transparent container rather than the message format.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No 20130128866) further in view of Li (Pub No 20170367110).

Regarding claim 15,
 	Zhang teaches the target RAN node according to claim 13, however does not teach wherein the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal. 
(interpreted as For example, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow); a route type (e.g., non-IP or IP based), mobility (e.g., static, pedestrian, or vehicular, or low speed in a confined area), see para [0137]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Zhang with the slice information in the container as taught by Vikberg since it would have been a simple modification providing expected results of transmitting slice information in the transparent container rather than the message format taught by LI.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No 20130128866) further in view of Li (Pub No 20170367110) and Wiemann (Pub No 20130010611).

Regarding claim 16,
 	Zhang teaches the target RAN node according to claim 10, however does not teach wherein the core network context information includes the security-related information including Non-Access Stratum (NAS) security configuration information and a security parameter used by the target RAN node to derive an 
(interpreted as Handling of security keys is described in TS 33.401. The target SGSN selects the ciphering algorithm to use. This algorithm will be sent transparently from the target SGSN to the UE in the NAS container for Handover (part of the Target to Source Transparent Container), see para [0133]). 
 	However does not teach Access stratum security key
 	Wiemann teaches Access stratum security key (interpreted as Handover of the PCC to another eNB (evolved NodeB, base station in 3GPP LTE) or another carrier of the same eNB is allowed, but it may require renewal of the Access Stratum (AS) security keys.
	It would have been obvious to one of ordinary skill in the art to combine the flows taught by Zhang with the AS security key as taught by Wiemann since it is known in the art of communications to provide secure transmissions.

Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No 20130128866) further in view of Li (Pub No 20170079059).

Regarding claim 27,
 	Zhang teaches source RAN node according to Claim 10, however does not teach wherein the core network context information includes the slice information. 
 	Li teaches wherein the core network context information includes the slice information. (interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see Li para [0226]).
		It would have been obvious to one of ordinary skill in the art to combine the handover information as taught by Zhang with the new slice information as taught by Li since it would have a simple combination providing expected results of relaying new configurations for handover.

Regarding claim 28,
 	Zhang teaches radio terminal comprising: at least one memory; and
 	at least one processor coupled to the at least one memory and configured to, during handover from a first network to which the radio terminal is connected to a second network, receive a handover-related message from a radio access network (RAN) node of the first network. (interpreted as Step 9: the target HeNB sends a path modification request message to the HeNB GW after receiving the handover complete message. The path modification request message includes security capability information of the UE. The security capability information of the UE may be obtained by the target HeNB from the received handover request message in step 5, see para [0090])
 	However does not teach containing radio resource configuration information based on a network slice which is included in a core network and to which the radio terminal is to be connected.
 	Li teaches message containing radio resource configuration information based on a network slice which is included in a core network and to which the radio terminal is to be connected (interpretd as the respective slice information can then be included in the system information broadcasted to all devices 2850, so that devices wishing to access the newly turned-on slice are able to use that broadcasted information do so, see para [0226]).
 	It would have been obvious to one of ordinary skill in the art to combine the handover information as taught by Zhang with the new slice information as taught by Li since it would have a simple combination providing expected results of relaying new configurations for handover.

Regarding claim 29,
 	Zhang  teaches a core network node used in a core network, the core network node comprising:
 	at least one memory; and
 	at least one processor coupled to the at least one memory and configured to, during handover of a radio terminal from a first network to a second network:
 	receive a request from a source radio access network (RAN) node to transmit core network context information wherein said core network context information includes information to a target RAN node associated with the second network; and send, to the target RAN information about a network which is included in the core network and to which the radio terminal is to be connected. (interpreted as the HeNB GW sends a UE Security Key Request (UE security context request) message to the MME, where the message includes a UE identity, requesting to obtain security parameters of the UE and a key KASME, see para [0097]).
 	However Zhang does not teach the core network context information including slice information.
 	Li teaches the core network context information including slice information (interpretd as The target base station then starts the turn-on of the respective slice 2820, which instigates the exchange of configuration information 2830 for the slice with the MME/network control entity managing the respective slice, see para [0226]).
 	It would have been obvious to one of ordinary skill in the art to combine the handover information as taught by Zhang with the new slice information as taught by Li since it would have a simple combination providing expected results of relaying new configurations for handover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461